DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 6-8, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt (US 2016/0268919) in view of Almazon et al. (US 2016/0164506).
	Regarding claim 1, Halberstadt teaches a circuit (see figure 9) comprising: drive circuitry configured to be coupled to a control terminal of an electronic switch and configured to apply a discharge signal to the control terminal causing the electronic switch to become conductive and provide an electrical discharge path for an energized element (see figure 9 and par. [0060]; the controller's logic circuit, shown at 940, may then enable the gate driver 910 to operate the power switch in normal operation mode, and in particular to fully discharge the power switch gate); a sensing node configured to be coupled to the control terminal and configured to sense a voltage at the control terminal (see figure 9 and par. [0060]; comparator 986, which compares the gate voltage at the gate of the switch with a threshold voltage Vth 992); and a feedback network coupled between the sensing node and the drive circuitry, wherein the feedback network comprises a comparator circuit coupled to the sensing node (see par. [0060]; comparator 986, which compares the gate voltage at the gate of the switch with a threshold voltage Vth 992) and configured to: compare the voltage at the control terminal and sensed at the sensing node with a reference threshold, and wherein the drive circuitry is configured to produce the discharge signal as a function of the comparison signal (see figures 9 and 10, and par. [0061-0062]; the gate voltage continues to increase until it reaches the high voltage level 993 (for instance, the supply voltage minus Vth, as shown in FIG. 9). Once this high reference voltage is reached, logic 940 enables the normal operating mode of the gate driver 910 (through enable driver logic 905) which immediately opens the switch by quickly discharging the gate, as shown in FIG. 10 at 1022), and provide a comparison signal having a value, in response to the voltage at the control terminal being higher or lower than the reference threshold (see par. [0060]).
However, Halberstadt does not explicitly teach a comparison signal having a first value and a second value.
Almazon teaches a comparator circuit configured to transition between providing a signal having a first value and providing a signal having a second value based at least in part upon comparisons, (see par. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Almazon into the circuit of Halberstadt in order to provide the comparator circuit transitioning between providing the signal having the first value and providing the signal having the second value.
Regarding claim 6, furthermore Halberstadt discloses the circuit, wherein the drive circuitry is configured to vary a duration and/or a frequency of the discharge signal as a function of the comparison signal in a sequence of discharge cycles of the energized element, (see figure 10 and [0061]).
Regarding claim 7, furthermore Halberstadt discloses the circuit, wherein the drive circuitry is configured to vary, in response to a charge of the energized element decreasing during the sequence of discharge cycles, at least one of the frequency or the duration of the discharge cycles, (see figure 10 and par. [0061]).
Regarding claim 8, furthermore Halberstadt discloses the circuit, wherein, in a functional state, the drive circuitry is configured to apply a PWM-modulated signal to the control terminal causing the electronic switch to be alternately conductive and non-conductive, or wherein, in a discharge state, the drive circuitry is configured to apply the discharge signal to the control terminal causing the electronic switch to become conductive and provide the electrical discharge path for the energized element, (see par. [0057]).
Regarding claim 12, furthermore Halberstadt discloses a system comprising: the circuit, wherein the circuit is coupled to the electronic switch comprising the control terminal, (see figure 9 and par. [0060]; the controller's logic circuit, shown at 940, may then enable the gate driver 910 to operate the power switch in normal operation mode, and in particular to fully discharge the power switch gate).
Regarding claim 13, furthermore Halberstadt discloses the system, wherein the system comprises a low-voltage domain and a high-voltage domain, and wherein the circuit is together with the electronic switch in the high-voltage domain, (see figure 9).
Regarding claim 16, Halberstadt teaches a method for operating an electronic switch, the method comprising: applying to a control terminal of the electronic switch a discharge signal causing the electronic switch to become conductive and to provide an electrical discharge path for an energized element (see figure 9 and par. [0060]; the controller's logic circuit, shown at 940, may then enable the gate driver 910 to operate the power switch in normal operation mode, and in particular to fully discharge the power switch gate); sensing a voltage at the control terminal (see figure 9 and par. [0060]; comparator 986, which compares the gate voltage at the gate of the switch with a threshold voltage Vth 992); and comparing the sensed voltage at the control terminal with a reference threshold (see figures 9 and 10, and par. [0061-0062]; the gate voltage continues to increase until it reaches the high voltage level 993 (for instance, the supply voltage minus Vth, as shown in FIG. 9). Once this high reference voltage is reached, logic 940 enables the normal operating mode of the gate driver 910 (through enable driver logic 905) which immediately opens the switch by quickly discharging the gate, as shown in FIG. 10 at 1022); and providing the discharge signal in a closed-loop feedback arrangement as a function of a comparison signal having a value, in response to the voltage at the control terminal being higher or lower than the reference threshold (see par. [0060]).
However, Halberstadt does not explicitly teach a comparison signal having a first value and a second value.
Almazon teaches a comparator circuit configured to transition between providing a signal having a first value and providing a signal having a second value based at least in part upon comparisons, (see par. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Almazon into the method of Halberstadt in order  to provide the comparator circuit transitioning between providing the signal having the first value and providing the signal having the second value.
7.	Claims 2-5, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt (US 2016/0268919) in view of Almazon et al. (US 2016/0164506) and further in view of Minagawa (US 2018/0145503).
	Regarding claim 2, the combination of Halberstadt and Almazon teach the circuit, but Halberstadt and Almazon do not explicitly teach wherein the feedback network further comprises a delay circuit coupled to the comparator circuit and configured to provide a delayed replica of the comparison signal to the drive circuitry.
Minagawa teaches the feedback network further comprises a delay circuit coupled to the comparator circuit and configured to provide a delayed replica of the comparison signal to the drive circuitry, (see figures 2 and 3; and par. [0060]; the second filter circuit 42 is configured similarly to the above-described first filter circuit 40 although with a smaller time constant set by the resistor R11 and the capacitor C11 than that of the first filter circuit 40, and outputs a filter output Sf2, produced by delaying the rise time of the overcurrent detection signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Minagawa into the circuit of Halberstadt and Almazon in order to provide an overcurrent protection device for a semiconductor device used for a power conversion device.
Regarding claim 3, further Minagawa discloses the circuit, wherein the delay circuit comprises a programmable delay circuit configured to apply to the comparison signal a delay having a delay value selected from a plurality of delay values, (see figure 8 and par. [0100-0101]; the capacitor 63 is charged by the constant current outputted by the constant current circuit 60 and hence the delay time of the rise of the overcurrent detection signal Soc can be set accurately).
Regarding claim 4, further Minagawa discloses the circuit, wherein the delay circuit is configured to provide the comparison signal to the drive circuitry with a zero-delay value, (see figure 8 and par. [0100-0101]).
Regarding claim 5, further Minagawa discloses the circuit, wherein the delay circuit comprises a chain of logic inverters, a capacitor/current circuit, and/or a RC a lowpass network, (see figures 3 and 8).
Regarding claim 14, the combination of Halberstadt and Almazon teach the system, but Halberstadt and Almazon do not explicitly teach further comprising an electric motor having at least one winding configured to be energized via at least one phase switch coupled therewith, wherein the electronic switch comprises the at least one phase switch.
Minagawa teaches an electric motor (fig. 1: 15) having at least one winding configured to be energized via at least one phase switch coupled therewith, wherein the electronic switch (fig. 1: 21) comprises the at least one phase switch, (see figure 1 and par. [0037]; The connection point of the IGBT 22a and the IGBT 22b, the connection point of the IGBT 22c and the IGBT 22d, and the connection point of the IGBT 22e and the IGBT 22f are each connected to the three-phase AC electric motor 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Minagawa into the circuit of Halberstadt and Almazon in order to provide a connection point of the IGBT 22a and the IGBT 22b, the connection point of the IGBT 22c and the IGBT 22d, and the connection point of the IGBT 22e and the IGBT 22f are each connected to the three-phase AC electric motor 15, which serves as a inductive load.
Regarding claim 15, further Minagawa discloses a motor vehicle comprising: the system, wherein the electric motor (15) is configured to provide electric traction power for the vehicle, wherein the vehicle comprises a DC-Link capacitor (fig. 1: 13) in the energized element, and wherein the electronic switch is configured to provide an electrical discharge path for the DC-Link capacitor (Lp and Ln), (see figure 1).
Regarding claim 17, the combination of Halberstadt and Almazon teach the method, but Halberstadt and Almazon do not explicitly teach further comprising providing the discharge signal as a function of a delayed replica of the comparison signal.
Minagawa teaches providing the discharge signal as a function of a delayed replica of the comparison signal, (see figures 2 and 3; and par. [0060]; the second filter circuit 42 is configured similarly to the above-described first filter circuit 40 although with a smaller time constant set by the resistor R11 and the capacitor C11 than that of the first filter circuit 40, and outputs a filter output Sf2, produced by delaying the rise time of the overcurrent detection signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Minagawa into the method of Halberstadt and Almazon in order to provide an overcurrent protection device for a semiconductor device used for a power conversion device.
Allowable Subject Matter
8.	Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: claim 9 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “The circuit further comprising: a threshold comparator coupled to the drive circuitry and configured to receive a command signal, wherein a logic circuitry of the drive circuitry is configured to: in response to the command signal received at the threshold comparator having a first value, operate the circuit in the functional state, and in response to the command signal received at the threshold comparator having a second value, operate the circuit in the discharge state.” And claim 10 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the drive circuitry comprises: a first electronic switch configured to couple, in a conductive state, the control terminal to a high-side voltage node; a second electronic switch configured to couple, in a conductive state, the control terminal to a low-side voltage node; and switch drive circuitry configured to bring the first electronic switch and the second electronic switch to the conductive state to cause the electronic switch to become conductive and provide the electrical discharge path for the energized element.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836